Citation Nr: 1435666	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a compensable initial rating for candidal (fungal) infection of the bilateral groin area, posterior aspect of the scrotal sac, suprapubic areas, and medial aspect of thighs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The Veteran's tinnitus is related to active service.

2. The Veteran's fungal infection has not shown to have manifested to a compensable rating.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for a compensable rating for the Veteran's fungal infection disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7813, 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in July 2009.

VA has a duty to assist the Veteran in the development of these claims. The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA examinations were obtained in August 1977, April 2009, May 2009, July 2009, and September 2009 respectively. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations/opinions. The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate these claims has been obtained.


Tinnitus

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a) . 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) . 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran avers that he has suffered from tinnitus since 1969, due to his exposure to acoustic trauma in service. An essential element of a claim for service connection is evidence of a current disability. An August 1977 VA examination noted the Veteran as having tinnitus at 4000 Hertz. Additionally, the Veteran has consistently stated since 1977 that both ears ring. Based on the above, the Board finds that an element of service connection, a present disability, has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STR's reflect that the Veteran experienced an ear infection on at least two separate occasions. (See December 1968 clinic record and September 1969 medical treatment record). In addition to numerous ear infections, while on active service the Veteran served as an Infantry Weapon Repair Man. The Veteran contends that he was exposed to loud noises due to his military occupational specialty. The Board finds that some exposure to acoustic trauma as an Infantry Weapon Repair Man, in addition to his numerous ear infections, is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. There is no clinical evidence prior to 1977 on record that reflects that the Veteran complained of, or sought treatment for, tinnitus. However, the Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In the present case, an August 1977 VA examination, albeit seven years after service, reflects the Veteran having tinnitus. While the record does not consist of a positive medical opinion linking the Veteran's tinnitus and his in-service noise exposure or chronic ear infection, the record does contain consistent statements from the Veteran in regard to his tinnitus. 

The Board notes that in a September 2009 VA examination report, the physician opined that the Veteran's tinnitus is more likely than not as an result to his post-service occupational noise exposure to air compressors as a painter. The physician explained that hearing loss is most often the cause of tinnitus, and since the Veteran's hearing was clinically within normal hearing upon separation from service; any tinnitus the Veteran may have experience in service would have been only temporary. 

The Board finds the September 2009 VA examination in regard to the tinnitus claim is of little probative value. The physician incorrectly stated that both the 1977 VA examination and the 1970 separation examination reflected the Veteran having normal hearing sensitivity. The physician further stated that there were not any changes in the Veteran's hearing sensitivity throughout his active service. However, the Board finds that throughout service the Veteran hearing did change.

The February 1968 entrance examination on record reflects the Veteran's bilateral hearing was within normal limits. However, the December 1970 separation exam noted the Veteran's right ear was 25 decibels at 4000 Hertz. In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's December 1970 separation examination reflects that the Veteran's right ear was not within normal limits upon separating service. In fact, the Veteran's right ear worsened in service. In addition, the August 1977 VA examination reflects the Veteran had abnormal hearing in both ears. The Veteran's right ear was 25 decibels at 4000 Hertz and his left ear was 30 decibels at 4000 Hertz. Thus, the Board finds the August 1977 VA examination reflects the Veteran had abnormal hearing.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for tinnitus is granted.  

Candidal (fungal) infection

This appeal arises in part from the Veteran's disagreement with initial evaluations following the grant of service connection for a fungal infection disability. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Dermatitis/Eczema (DC 7806)

The Veteran's service-connected for fungal infection disability has been rated under Diagnostic Code 7806 for dermatitis or eczema. 38 C.F.R. § 4.118 (2013). Under Diagnostic Code 7813, dermatophytosis (fungal infection) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013). The record reflects that the Veteran's chief complaints in regard to his fungal infection are itching and irritation of the infected area. The Board finds the Veteran's symptoms and chief complaints to be more analogous to dermatitis/eczema than the other disabilities available under Diagnostic Code 7813. In a November 2009 decision, the Veteran was rated as noncompensable for his fungal infection disability under this code.

The following ratings are available under Diagnostic Code 7806: 

A 60 percent rating is assigned for dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period. 

A 30 percent rating is assigned for dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period.  

A 10 percent rating is assigned for dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A zero percent rating is assigned for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013). 

Analysis

A September 2009 VA examination reflects that the Veteran's total body area affected is less than 5 percent, and the affected area itself is not exposed. The examination also noted that the Veteran had not been treated with corticosteroids or other immunosuppressive drug therapies within the preceding 12 months. Based on the Veteran's total body area affected being less than 5 percent and him being treated with no more than topical therapy within the preceding 12 months, a zero percent rating is warranted for his fungal infection disability under DC 7806.

Since the Veteran's fungal infection disability affects less than 5 percent of his entire body, and the record reflects that the Veteran has not been treated with any corticosteroids or other immunosuppressive drug therapies within the preceding 12 months; the higher percentages are not warranted. 

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the evidence of record does not reflect that an initial compensable rating, for fungal infection disability is warranted. The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board notes the Veteran has complained of an inability to engage in sexual activity, which occurs when the irritation and soreness of his fungal infection symptoms are intense. (See September 2009 VA medical examination). Dermatitis is defined as the inflammation of the skin. Dorlan's Illustrated Medical Dictionary 494 (32nd ed. 2011). Inflammation can consists of pain, heat, redness, swelling, and even loss of a function. Id at 936. Therefore, the Board finds that the symptoms associated with the Veteran's fungal disability are contemplated within the diagnostic code. In short, the rating criteria reasonably describe the Veteran's fungal infection disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his fungal infection of the bilateral groin area. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable initial rating for candidal (fungal) infection of the bilateral groin area, posterior aspect of the scrotal sac, suprapubic areas, and medial aspect of thighs is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


